DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8 in the reply filed on September 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (EP 1654966) in view of Peelle (US 1,868,990).
As to claim 1, Yoakim teaches a process for applying a sealing member onto the cup-shaped container of a capsule intended for producing a beverage in a beverage production device (page 5), wherein the container has a bottom wall, a side wall with an outer surface, an open end and an annular flange which extends from the side wall of the container at the open end (Figs. 6-7, items 1, 7, 17, 6), the flange comprising a flange outer surface merging with the outer surface 
depositing a fluid or viscous material ([0045]-[0047]) which may be plastic/thermoplastic ([0047]) onto the base body (4) on the annular flange and/or transition area to form it into an annular sealing member and hardening to form an annular sealing member attached to the container (Fig. 6).
Yoakim is silent to a depositing apparatus which deposits molten polymer onto an annular flange, and subsequently pressing the polymer by a punch-die.
However, Peelle teaches a depositing apparatus (Figs. 1-2) which deposits molten polymer (page 2, lines 16-35) onto an annular flange (page 1, lines 85-97) and subsequently presses the molten polymer using a shearing sleeve (24) that meets the claimed punch-die.
It would have been prima facie obvious to incorporate the Peelle deposition steps into the Yoakim process because Yoakim teaches/suggests a shaped seal (8) formed from fluid or viscous material ([0046]), and Peelle provides a process for forming a fluid or viscous material into a seal within the scope of Yoakim’s teaching/suggestion.
As to claims 2, 3, 5, and 7, Peelle provides a circumferential dispensing nozzle sized to the circumference of the flange (Fig. 2, items b and 16) and a circumferential punch-die (24) with an annular pressing surface that presses against a single circumferential portion of polymer material.  In Peelle, the opening time of the annular outlet nozzle inherently controls the amount of plastic deposited to form the gasket.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (EP 1654966) in view of Peelle (US 1,868,990), and further in view of Hillier (US 4,181,313).  Yoakim and Peelle teach the subject matter of claim 1 above under 35 U.S.C. 103.  
As to claim 4, Yoakim is silent to two or a plurality of separate portions.
Hillier teaches forming seals and gaskets by providing a comformable elastically compressible material in a pattern comprising multiple separate portions around an aperture (Fig. 1).  
It would have been prima facie obvious to incorporate the Hillier separate seal portions into the modified Yoakim process because the discrete volumes would better resist destructive compression of the gasket/seal during clamping, as taught by Hillier (5:9-23).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (EP 1654966) in view of Peelle (US 1,868,990), and further in view of Volpe (US 20180362198).  Yoakim and Peelle teach the subject matter of claim 1 above under 35 U.S.C. 103.  
As to claim 6, Yoakim is silent to a central recess in the depositing apparatus for accommodating the cup-shaped capsule.
Volpe teaches a process for forming a ring on a flange surface of a cup-shaped capsule, where the pressing apparatus has a central recess for accommodating the cup-shaped capsule.
It would have been prima facie obvious to incorporate the Volpe central recess into the Yoakim/Peelle process because Yoakim teaches/suggests a cup-shaped article and Volpe provides a known apparatus with the obvious improvement that it allows for shaping in the flange region  without deforming the cup-shaped article.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (EP 1654966) in view of Peelle (US 1,868,990), and further in view of Yoakim ‘815 (US 9,162,815).  Yoakim and Peelle teach the subject matter of claim 1 above under 35 U.S.C. 103.  
As to claim 8, Yoakim is silent to the specific polymers in claim 8.
Yoakim ‘815 teaches that the rim of a capsule may comprise a polyurethane elastomer, which meets the instant claim.
It would have been prima facie obvious to incorporate the Yoakim ‘815 polyurethane elastomer into the Yoakim capsule as an obvious interchangeable substitute seal material, especially in light of Yoakim’s suggestion to use elastomers ([0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742